PER CURIAM.
Adrian Falconsapp, plaintiff below, appeals a final summary judgment entered in favor of the defendant, Spinnaker III of Panama City Beach, Incorporated, in a negligence case arising out of injuries he incurred while on the premises of a beach club operated by Spinnaker. We reverse.
A party moving for summary judgment must conclusively show the nonexistence of any question of material fact, and the trial court must draw all possible inferences in favor of the party against whom summary judgment is sought. Chelton v. Tallahassee-Leon County Civic Ctr. Auth., 525 So.2d 972, 974 (Fla. 1st DCA), review denied, 534 So.2d 402 (Fla.1988). Because our review of the record reveals the presence of multiple issues of material fact, Spinnaker is not entitled to judgment as a matter of law. See Maldonado v. Jack M. Berry Grove Corp., 351 So.2d 967 (Fla.1977). Accordingly, we REVERSE the trial court’s order granting summary judgment and REMAND for further proceedings.
MINER, MICKLE and LAWRENCE, JJ., concur.